Case 4:20-cv-02389 Document 17 Filed on 04/12/21 in TXSD Page 1 of 2
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     April 12, 2021
                                                                                  Nathan Ochsner, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

       ERIC TICE,                        § CIVIL ACTION NO.
                      Plaintiff,         § 4:20-cv-02389
                                         §
                                         §
              vs.                        § JUDGE CHARLES ESKRIDGE
                                         §
                                         §
       HOLLAND                           §
       ACQUISITIONS INC,                 §
                 Defendant.              §

                        ORDER ADOPTING
                 MEMORANDUM AND RECOMMENDATION
            This case involves claims by Plaintiff Eric Tice against
       Defendant Holland Acquisitions, Inc to recover alleged unpaid
       overtime wages under the Fair Labor Standards Act. See Dkt 1.
            The case was referred for disposition to Magistrate Judge
       Sam S. Sheldon. Dkt 13. The Magistrate Judge considered a
       motion for entry of default by Tice and recommended that it be
       granted, finding all prerequisites under Rule 55(b)(2) of the
       Federal Rules of Civil Procedure to be met. See Dkts 14, 15, 16.
       Holland hasn’t appeared in this lawsuit and thus didn’t file an
       objection.
            The district court conducts a de novo review of those
       conclusions of a magistrate judge to which a party has specifically
       objected. See 28 USC § 636(b)(1)(C); United States v Wilson, 864
       F2d 1219, 1221 (5th Cir 1989). To accept any other portions to
       which there is no objection, the reviewing court need only satisfy
       itself that no clear error appears on the face of the record. See
       Guillory v PPG Industries Inc, 434 F3d 303, 308 (5th Cir 2005), citing
       Douglass v United Services Automobile Association, 79 F3d 1415, 1420
       (5th Cir 1996); see also FRCP 72(b) Advisory Comm Note
       (1983).
Case 4:20-cv-02389 Document 17 Filed on 04/12/21 in TXSD Page 2 of 2




           The Court has reviewed the pleadings, the record, the
       applicable law, and the recommendation. No clear error appears
       on the face of the record.
           The Memorandum and Recommendation of the Magistrate
       Judge is ADOPTED as the Memorandum and Order of this Court.
       Dkt 92.
           The motion for entry of default by Plaintiff Eric Tice is
       GRANTED. Dkt 14.
           The Clerk is ORDERED to enter default against Defendant
       Holland Acquisitions, Inc.
           SO ORDERED.



           Signed on April 12, 2021, at Houston, Texas.




                                  Hon. Charles Eskridge
                                  United States District Judge




                                     2
